Title: Enclosure I: Statement of Jefferson’s Account as Secretary of State, 28–30 December 1793
From: Sweeney, Doyle
To: Jefferson, Thomas


EnclosuresIStatement of Jefferson’s Account as Secretary of State
Thomas Jefferson Esquire Secretary of State in Account Current with The United States Cr.






Dolls.
Cts

Dolls.
Cts.


To Treasury Warrants, for the following warrants drawn in his favour as ⅌ certificate from the Register vizt.


By David Humphreys advanced him on his mission to Madrid ⅌ Rect. No. 1 dated august 10th. 1790 & for which he is to be held accountable
500


Warrant No. 780dateddecr:21st:1790for1,233.33

 605augst.14  500.


By  for this amount paid Gouvr. Morris decr. 17th: 1790 in a bill of exchange drawn by the Treasurer of the U: States, on W. & J. Willink & Nicholas & J van Staphorst & Hubbard of amsterdam being in part for said Morris’s services as ⅌ certificate of the President of the U: States ƒ2475 equal to ⅌ Voucher No. 2
1,000



1062may
 7.1791
13,000.







1497jany29:179240,000







1498do38,766.67







2612march30th:
179339,500







3006august 150,000
183,000

By John B. Cutting remitted him on account in    a bill drawn by the Treasurer on the persons above mentioned for ƒ577.10 equal to ⅌ Vo. 3
233
33






By W. & J. Willink & Nicholas & J van Staphorst & Hubbard of Amsterdam, Agents for the department of State, for the following remittances made to them in bills drawn by the Treasurer of the United States and which they credit in their accounts Vos. No. 4 vizt








 ƒ99,000remittedmarch19th.1791equal to40,000








  32,175may 2 (subject








to the orders of Humphreys & Bar-








clay) eql.13,000








  95,947.10
jany
23d.
1792
equal to
38,766.67









 123,750
june30th
do50,000








ƒ350,872.10 141,766.67



 

# Of these bills Messrs. Willinks & van Staphorst & Hubbard in their letter of the 15th. august 1793 advise the acceptance to amount of £4000 Sterlg. The remainder appearing to have been purchased at a later date, no advice of their fate is yet received.


# For sundry bills of exchange on London as ⅌ particular account herewith to amount of £7377.11.9 Sterlg. purchased and remitted from the 11th. april to 30th. September 1793 to T. Pinckney Esqr. to be by him placed in the hands of the aforesaid Agents & for which was paid ⅌ Bank book & vouchers herewith No. 4 the sum of









32,913.33
174,680






By Nathaniel Cutting advanced him April 12th. 1793 on account of his mission to Algiers ⅌ his rect. No. 5 & for which he is to be held accountable
1000






By James Blake advanced him July 12th. 1793 on account of his mis sion to Madrid ⅌ Bank book & for which he is to be held accountable
800






By balance due from T. Jefferson Esqr.
4,786
67


Dollars
183,000

Dollars
183,000




Comptroller’s OfficeTreasury Department
30th. December 1793Auditor’s office Decr. 28th. 1793
A. BrodieStated & Examined by
Doyle Sweeny

